Citation Nr: 0902085	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to October 1969.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the veteran's claims of 
entitlement to service connection for lumbar strain and 
degenerative disc disease of the lumbar spine.  

The Board notes that, while the veteran requested a Travel 
Board hearing in his substantive appeal filed in July 2001, 
he thereafter withdrew this hearing request.
The veteran did, however, testify at a hearing before a 
Decision Review Officer (DRO) at the RO in August 2001.  A 
transcript of that hearing is associated with the veteran's 
claims folder.

By decision dated January 26, 2005, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In July 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand, the 
substance of which will be addressed further below.  An Order 
of the Court dated July 13, 2005 granted the motion and 
vacated the Board's decision.

By decision dated March 2, 2006 the Board again denied the 
veteran's claim for service connection for lumbosacral 
strain; the claim for degenerative disc disease was remanded 
for additional evidentiary development.  The veteran 
subsequently appealed the Board's decision as to the claim 
for lumbosacral strain to the Court.  
In January 2007, counsel for the veteran and the Secretary of 
VA filed a second Joint Motion for Remand, the contents of 
which will also be discussed below.  An Order of the Court 
dated January 25, 2007 granted the motion and vacated the 
Board's decision.  

The Board subsequently remanded the claim of entitlement to 
service connection for lumbosacral strain in January 2008 for 
additional evidentiary development.  The requested 
development was accomplished as requested for both issues on 
appeal, and in October 2008 the RO issued a supplemental 
statement of the case (SSOC) which continued to deny both 
claims.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record indicates that the veteran does not currently evidence 
lumbosacral strain.

2.  The medical and other evidence of record indicates that 
the veteran had a back injury which pre-existed his military 
service.  

3.  The competent medical evidence indicates that there was 
no worsening of the veteran's pre-existing back injury beyond 
its natural progression during his military service.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2008); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

3.  The veteran's pre-existing back disability was not 
aggravated by service; therefore, service connection for 
degenerative disc disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
lumbosacral strain and degenerative disc disease of the 
lumbar spine.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motions for Remand

As was noted in the Introduction, this case has been the 
subject of Court remands dated in July 2005 and January 2007.  
Specifically, the parties to the July 2005 Joint Motion found 
that the Board failed to adequately address the second prong 
of the two-part test for rebutting the presumption of 
soundness (see VAOPGCPREC 
3-2003); and that the Board failed to address Diagnostic Code 
5295 and continuity of symptomatology in its analysis of the 
claim of entitlement to service connection for lumbosacral 
strain.  The parties to the January 2007 Joint Motion found 
that, with respect to the claim of entitlement to service 
connection for lumbosacral strain, the Board failed to 
consider certain medical reports in finding that the veteran 
did not evidence a current disability; and the Board failed 
to address whether 38 U.S.C.A. § 5103A required VA to obtain 
a VA opinion concerning the etiology of a current lumbar 
spine disorder.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
degenerative disc disease claim in March 2006 and the 
lumbosacral strain claim in January 2008.  
In essence, the Board instructed the agency of original 
jurisdiction (AOJ) to provide the veteran with a VA opinion 
as to whether the veteran's pre-existing back disability was 
aggravated beyond its normal progression during active 
service (March 2006), as well as examination to determine 
whether lumbosacral strain currently exists (January 2008).  
The AOJ was then to readjudicate the claims.  

In February 2008, a VA examination and nexus opinion was 
obtained in accordance with the Board's remand instructions.  
This recently-obtained medical evidence will be discussed 
below.  The RO subsequently readjudicated the claims in the 
October 2008 SSOC.  Thus, the Board's remand instructions 
have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's January 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's January 26, 2005 
decision, pages 4-9.]  The Court-adopted Joint Motion did not 
identify any defect in the Board's January 2005 decision 
regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's July 2005 and January 2007 Orders serve 
to vacate the Board's January 2005 and March 2006 denials and 
their legal efficacy, the Board's prior discussions 
nonetheless remain matters of record which were clearly 
provided to the veteran.  Examination of the now-vacated 
decisions reveals that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's January 2005 and January 
2007 decisions, the veteran has already had an extensive 
advisement of the evidence that would be required to 
substantiate these claims.

Subsequent to the Court's July 2005 Order, on September 9, 
2005, the Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This satisfies 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

Additional VCAA letters were provided to the veteran in March 
2006, April 2006 and February 2008.  There letter provided 
additional VCAA notice.

It is abundantly clear from pleadings to the Court, the Joint 
Motions themselves, and statements made to the Board that the 
veteran and his attorney are fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

Since the Board's March 2006 decision, there has been a 
significant recent Court decision concerning the VCAA 
affecting the veteran's service connection claims which must 
be addressed by the Board.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the March 
2006, April 2006 and February 2008 VCAA letters and his 
claims were readjudicated in the October 2008 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  Neither the veteran nor 
his attorney has pointed to any prejudice resulting from the 
timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the duty to assist, one of the reasons for 
remand, as stated in the January 2007 Joint Motion, was the 
Board's failure to address whether 38 U.S.C.A. § 5103A 
required VA to obtain a VA opinion concerning the etiology of 
a current lumbar spine disorder as to the lumbosacral strain 
claim.  Such opinion was obtained pursuant to the Board's 
January 2008 remand.  The report of the VA examination 
reflects that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions in conformity with the Board's remand 
instructions.  

The RO has obtained the veteran's service treatment records, 
Social Security Administration (SSA) records and private 
treatment records. 

In summary, the Board finds that with respect to these issues 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has secured the services of an attorney.  
He declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for lumbosacral strain.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current diagnosis, 
arguably in the veteran's favor are private physical therapy 
progress notes dated from October 1996 to November 1996 and 
in January 1998 which reflect diagnoses of "lumbar strain" 
and "lumbar strain/sprain."  Additionally, a December 1996 
MRI of the lumbar spine notes "clinical diagnosis is lumbar 
sprain."   

Contrary to these findings are the reports of the October 
2003 and February 2008 VA examinations.  Both examiners 
conducted a thorough examination of the veteran's spine, to 
include review of the above-referenced December 1996 MRI 
report and the private treatment records, and did not 
conclude the veteran had lumbar strain.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the 
October 2003 and February 2008 VA examiners, who found no 
evidence of lumbar strain, to be of greater probative value 
than the earlier findings to the contrary.

First, and most importantly, the VA examiners based their 
opinions as to the lack of lumbar strain on a review of the 
veteran's medical records and entire claims file, 
incorporating previous medical findings (to include the 
findings of lumbar strain and the December 1996 MRI report) 
into their analyses.  In contrast, the professionals (to 
include a physician and physical therapists) who assessed the 
veteran for purposes of physical therapy in the late 1990's 
failed to indicate a longitudinal review of the veteran's 
pertinent medical records.  

Additionally, though not disparaging the qualifications of 
the private physician and physical therapists whose 
assessment was lumbar strain, see Goss v. Brown, 9 Vet. App. 
109 (1996), their qualifications are less impressive than 
those of the February 2008 VA examiner, an orthopedic 
surgeon, who specifically stated that the veteran did not 
evidence lumbar strain.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].

Moreover, none of the earlier medical professionals offer a 
rationale or basis for their findings of lumbar strain.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

Unlike the opinions of the private medical professionals, the 
opinions of the October 2003 and February 2008 VA examiners 
appear to be based on a review of the veteran's entire 
medical history.  Significantly, the veteran's recent medical 
history (that is, over the past decade) is devoid of any 
medical treatment for lumbar strain.  These opinions are also 
well-reasoned and draw on specific aspects from the veteran's 
medical history, including his pre-existing back disability 
and post-service work injury.  As such, the Board finds their 
opinions to be highly probative. 

The only other evidence in the claims file alleging that the 
veteran has lumbar strain consists of the veteran's own 
statements.  It is well settled, however, that lay persons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as diagnosis of disease, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are accordingly lacking in probative value. 

Accordingly, the competent medical evidence of record does 
not indicate the presence of lumbar strain at any time during 
the appeal period [the veteran filed his claim of entitlement 
to service connection in January 1999].  Cf. McClain v. 
Nicholson, 21 Vet. App. 319 (2007) ["when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  

Hickson element (1) therefore has not been met, and the 
veteran's claim fails on this basis alone.  See Brammer, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[noting that service connection may not be granted unless a 
current disability exists].

For the sake of completeness, the Board will also briefly 
address Hickson elements (2) and (3).  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

With respect to Hickson element (2), in-service disease or 
injury, there is evidence that the veteran had lumbosacral 
strain in service, based on his being placed on a limited 
physical profile in December 1967 for such.  Accordingly, 
Hickson element (2) has been met.

With respect to Hickson element (3), medical nexus, it is 
clear that in the absence of a current diagnosis of lumbar 
strain, a medical nexus opinion would be an impossibility.  
As has been discussed above, the veteran's own opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  In the July 2005 Joint Motion, 
the parties specifically instructed the Board to consider the 
veteran's assignment of a physical profile for "chronic 
lumbosacral strain L-3 permanent" in service in addressing 
this matter.  See the July 2005 Joint Motion, page 3.

That the veteran was placed on a "permanent" physical 
profile in December 1967 is insufficient to establish 
chronicity of disease in service.  There is absolutely 
nothing in the record which suggests that this constituted a 
medical opinion that the veteran would always and forever 
have a lumbosacral strain.  Instead, it appears the 
limitation in service was more a preventative measure to 
ensure against further back injury during active service.  
Indeed, the Board finds it significant that the veteran was 
able to complete his entire enlistment, a period of almost 
two years, without further back complaints.  Accordingly, the 
Board rejects the notion that use of the word "permanent" 
in the veteran's service medical records somehow ipso facto 
establishes continuity of symptomatology after service.  

Indeed, the lack treatment for any lumbar spine problems for 
almost three decades after service, the filing of the claim 
for service connection in January 1999, 
30 years after service, and as discussed above the lack of 
any medical evidence of lumbosacral strain since the filing 
of the claim are against a finding of continuity.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

For those reasons, the Board finds that the veteran's claim 
for lumbosacral strain also fails for lack of evidence of 
Hickson element (3).

Additional comments

As a final matter, as alluded to above one of the reasons for 
the July 2005 Joint Motion for Remand was the Board's 
perceived failure to discuss former Diagnostic Code 5295.  
The Board has already detailed in its March 2006 decision how 
Diagnostic Code 5295, which pertains to lumbosacral strain 
and indicates the possible presence of osteo-arthritic 
changes as the disability increases in severity, is of no 
consequence to the analysis of this claim.  See the Board's 
March 2, 2006 decision, page 10-11:

The Joint Motion points to former Diagnostic Code 5295 
to illustrate that lumbosacral strain may develop into 
osteoarthritis as the condition becomes more severe. See 
the Joint Motion for Remand, page 3. The Board fails to 
see how a Diagnostic Code used for rating lumbosacral 
strain may somehow to establish the current existence of 
lumbosacral strain. In any event, the matter of whether 
lumbosacral strain leads to osteoarthritis, although 
possibly relevant to the second issue on appeal, is of 
no consequence to the matter at hand, whether 
lumbosacral strain currently exists. There is no 
competent medical evidence that lumbosacral strain does 
in fact exist at present, and the veteran and his 
attorney have pointed to no such evidence.  

The parties in the January 2007 Joint Motion made no 
indication that the Board's discussion as to this matter was 
lacking; nor did the Court.  Accordingly, this matter need 
not be further addressed.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to service connection for lumbosacral strain.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

The veteran is seeking entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.

Relevant law and regulations

Service connection - in general

The law and regulations pertaining to service connection in 
general are detailed above and need not be repeated.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Analysis

Unlike with respect to the previous issue, the medical 
evidence of record indicates that the veteran currently has 
arthritis of the lumbar spine.  The focus of this decision is 
whether the veteran's back disability pre-existed service and 
if so whether it was aggravated by or due to service.  See 
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; see 
also the July 2005 Joint Motion for Remand, pages 2-3.

Presumption of soundness

As was discussed above, and was alluded to in the July 2005 
Joint Motion for Remand, the Board's first inquiry is whether 
the statutory presumption of soundness on enlistment has been 
rebutted.

In this case, the report of the veteran's medical history 
completed in October 1967 incident to his pre-induction 
physical examination included a history of a back injury in 
1962, with recurrent back pain thereafter.  

A November 1967 emergency room record, shortly after the 
veteran entered service,  noted "back pain, arthritis."  
The veteran presented at the orthopedic clinic a few days 
later, where he complained of pain in the low back and up and 
down the spine and soreness and stiffness in the back.  He 
received heat treatment to the back, and was offered a less 
physically demanding military occupational specialty (MOS).  
A November 1967 treatment record noted the pre-service back 
injury.  

The veteran again presented for treatment at the orthopedic 
clinic again in December 1967, complaining of back pain.  A 
notation was made that the veteran had a "chronic history of 
low back pain."  A notation was made that "because of 
history and previous findings, [the veteran was] to receive a 
permanent L-3 physical profile"; a change of MOS was also 
recommended. A physical profile record in December 1967 noted 
the veteran had "chronic low back pain" and was placed on a 
permanent L-3 profile.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "L" is indicative of the "lower extremities."].  

A report of the veteran's medical history completed during 
his August 1969 separation examination again noted the 1962 
back injury.  Additionally, the veteran's L-3 profile was 
noted.  The examiner listed a diagnosis of "chronic 
lumbosacral strain L-3 permanent."  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The enlistment 
physical examination and the service medical records 
unquestionably indicate a long-standing back problem on 
enlistment.  Moreover, there is no evidence to the contrary.  

In addition, in February 1999 and in  August 2001 E.L.W., 
M.D. stated "[The veteran] initially injured his back in 
1962. . . , requiring rehabilitation."  The February 2008 VA 
examiner stated "[The veteran] has a preexisting back 
condition that was acknowledged."  There is no competent 
medical evidence to the contrary.

There is thus clear and unmistakable evidence that a back 
injury pre-existed the veteran's military service.

Because there is evidence of a back injury in the pre-
induction physical examination report, as well as clear and 
unmistakable evidence in the form of the veteran's service 
medical records and post-service medical reports that a back 
injury pre-existed the veteran's entry into service and no 
competent evidence to the contrary, the statutory presumption 
of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2008).



Aggravation

The Board must next determine whether the veteran's pre-
existing back injury underwent an increase in severity during 
his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board initially observes in this connection that the July 
2005 Joint Motion for Remand referred to an alleged 
"concession" in the Board's January 2005 decision that the 
veteran "experienced an increase in back  symptomatology in 
service."  Setting aside the characterization of the Board's 
statement, as has been discussed above an increase in 
symptoms in service is not the same as aggravation.  

There are two medical opinions of record which address the 
matter of aggravation.  In the veteran's favor is an August 
2001 statement from E.L.W., M.D., which notes: "[The 
veteran] initially injured his back in 1962. . . , requiring 
rehabilitation.  The [veteran] aggravated the injury in 1967 
while in the military, resulting in a permanent medical 
profile."

Contrary to these findings are those of the February 2008 VA 
examiner, who determined that "it was less likely as not 
that [the veteran's] current medical problem was caused by or 
aggravated beyond its natural progression by his military 
service career."  In support of his conclusion, the examiner 
emphasized that subsequent to his being placed on profile the 
veteran sought treatment in service for a number of problems, 
but not for his back disability; that the veteran worked for 
at least 20 years without any complaints following his 
separation from service; and that the veteran did not apply 
for VA benefits until 1999.

As noted above, by law, the Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all medical evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, Meyer v. Brown, 
and Gabrielson v. Brown, supra.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, supra.  However, consistent 
with Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 
supra.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, supra; Wensch v. Principi, supra.  

After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinions of the 
February 2008 VA examiner, who found no evidence of 
aggravation, to be of greater probative value than Dr. 
E.L.W.'s opinion to the contrary.

First, and most importantly, the VA examiner based his 
opinion as to the lack of aggravation on a review of the 
veteran's medical records and entire claims file, 
incorporating previous medical findings (to include the lack 
of treatment for back problems in service and the decades-
long gap in the medical evidence) into his analysis.  In 
contrast, Dr. E.L.W. failed to indicate a longitudinal review 
of the veteran's pertinent medical records.  

Additionally, as noted above the February 2008 VA examiner is 
an orthopedic surgeon.  By contrast, Dr. E.L.W. is a general 
practitioner and does not does not appear to have any 
particular expertise in orthopedics. See Black v. Brown, 
supra.
Crucially, Dr. E.L.W. does not offer a rationale or basis for 
his finding of aggravation.  See Hernandez-Toyens v. West, 
supra; see also Bloom v. West, supra.  

The opinion of Dr. E.L.W. placed great emphasis on the 
veteran being placed on a "permanent" profile.  This matter 
has been discussed by the Board above in connection with the 
first issue on appeal.  Although the profile is evidence to 
be considered, in and of itself it is not indicative of 
aggravation beyond the natural progress of the disease.  
Significantly, Dr. E.L.W. did not explain the gap of many 
years until the veteran again complained of back problems, or 
the role of an October 1996 industrial accident, which he 
referred to in his February 1999 report.      

Dr. E.L.W.'s opinion is at odds with the medical evidence of 
record.  Significantly, clinical evaluation of the spine at 
that time of his August 1969 separation examination was 
normal.  The veteran did not seek treatment for post-service 
back problems until many decades after his separation from 
service, and then in connection with a work-related injury.  
Specifically, in a January 1998 private physical therapy 
evaluation note, the veteran indicated that he was lifting 
heavy boxes at his place of employment in October 1996 and 
tripped.  At that time he did not mention back problems 
during or after service, but instead attributed his current 
back symptomatology to the October 1996 work-related injury.  

Unlike the opinion of Dr. E.L.W., the opinion of the February 
2008 VA examiner appears to be based on a review of the 
veteran's entire medical history. This opinion is also well-
reasoned and draws on specific aspects from the veteran's 
medical history, including his lack of back complaints in 
service and lack of evidence of back problems for almost 30 
years after service and in conjunction with a post-service 
work injury.  As such, the Board finds the opinion of the 
February 2008 VA examiner to be highly probative. 

The only other evidence in the claims file alleging that the 
veteran's pre-existing back injury was aggravated during 
service consists of the veteran's own statements. It is well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as diagnosis of disease, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2008).  The 
veteran's statements are accordingly lacking in probative 
value. 

Accordingly, because the evidence of record indicates that 
there was no increase in disability during to service, the 
Board finds that the presumption of aggravation is not for 
application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  

As a final matter, the Board notes that with respect to the 
one year presumptive period for arthritis found in 38 C.F.R. 
§ 3.309(a), the evidence indicates degenerative changes in 
the lumbosacral spine were initially diagnosed decades after 
service.  

In conclusion for reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for lumbosacral strain is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


